
	

113 SRES 423 ATS: Designating April 2014 as “Financial Literacy Month”.
U.S. Senate
2014-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 423
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2014
			Mr. Reed (for himself, Mr. Enzi, Mrs. Murray, Mr. Barrasso, Mr. Coons, Mr. Crapo, Mr. Durbin, Mr. Blunt, Ms. Heitkamp, Mr. Wicker, Mr. Merkley, Mr. Cochran, Mr. Warner, Mr. Begich, Mr. Carper, Mr. King, Mrs. Hagan, Mr. Johnson of Wisconsin, and Mr. Cardin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 2014 as Financial Literacy Month.
	
	
		
			Whereas according to the Federal Deposit Insurance
			 Corporation (referred to in this preamble as the FDIC), at least
			 28.3 percent of households in the United States, or nearly 34,000,000
			 households with approximately 67,888,000 adults, are unbanked or
			 underbanked
			 and therefore have not had the opportunity to access savings, lending, and
			 other basic financial services;
		
			Whereas according to the FDIC, approximately 30 percent
			 of banks reported in 2011 that consumers lacked understanding of the
			 financial
			 products and services banks offered;
		
			Whereas according to the 2013 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling—
			
				(1)
				approximately 40
			 percent of adults in the United States gave
			 themselves a
			 grade of C, D, or F on their knowledge of personal finance, and 78 percent
			 of adults acknowledged that they could benefit from additional advice and
			 answers to
			 everyday financial questions from a professional;
			
				(2)
				26 percent of
			 adults in the United States, or approximately 61,000,000 individuals,
			 admitted to not paying their bills on time;
			
				(3)
				only 40 percent of adults in the United States reported keeping close track of their spending, a
			 percentage that has held steady since 2007; and
			
				(4)
				more than 40 percent of
			 adults in the United States, or over 100,000,000 individuals, said not
			 having enough rainy day savings for an emergency is their greatest financial concern, while a slightly lower percentage
			 said that their greatest financial concern is not having enough money set
			 aside for retirement;
			
			Whereas the 2013 Retirement Confidence Survey conducted by
			 the Employee Benefit Research Institute found that only 13 percent
			 of workers were very confident about having enough money for a
			 comfortable retirement, which is a sharp decline in worker confidence from
			 the
			 27 percent of workers who were very confident in 2007,
			 while approximately 54
			 percent of workers say they or their spouses have not calculated the
			 amount of
			 money they need to save for retirement;
			Whereas according to a 2014 Flow of Funds
			 report by the Board of Governors of the Federal Reserve System,
			 outstanding
			 household debt in the United States was $13,100,000,000,000 at the end of
			 the
			 fourth quarter of 2013;
		
			Whereas according to the 2014 Survey of the States:
			 Economic and Personal Finance Education in Our Nation's
			 Schools, a biennial report by the Council for Economic Education—
			
				(1)
				only 24 States
			 require students to take an economics course as a high school graduation
			 requirement;
			
				(2)
				only 22 States
			 require testing student knowledge of economics; and
			
				(3)
				only 17 States
			 require students to take a personal finance course either independently or
			 as
			 part of an economics course as a high school graduation requirement;
			
			Whereas according to the Gallup-Operation HOPE Financial
			 Literacy Index, only 52.3 percent of students in the United States have
			 money in
			 a bank or credit union account;
		
			Whereas expanding access to the safe, mainstream financial
			 system will provide individuals with less expensive and more secure
			 options for
			 managing finances and building wealth;
		
			Whereas quality personal financial education is essential
			 to ensure that individuals are prepared to manage money, credit, and debt,
			 and
			 to become responsible workers, heads of household, investors,
			 entrepreneurs,
			 business leaders, and citizens;
		
			Whereas increased financial literacy empowers individuals
			 to make wise financial decisions and reduces the confusion caused by an
			 increasingly complex economy;
		
			Whereas a greater understanding of, and familiarity with,
			 financial markets and institutions will lead to increased economic
			 activity and
			 growth;
		
			Whereas in 2003, Congress determined that coordinating
			 Federal financial literacy efforts and formulating a national strategy is
			 important; and
		
			Whereas in light of that determination, Congress passed
			 the Financial Literacy and Education Improvement Act (20 U.S.C. 9701 et
			 seq.),
			 establishing the Financial Literacy and Education Commission: Now,
			 therefore,
			 be it
		
	
		
			That the Senate—
			
				(1)
				designates April
			 2014 as Financial Literacy Month to raise public awareness
			 about—
				
					(A)
					the importance of
			 personal financial education in the United States; and
				
					(B)
					the serious
			 consequences that may result from a lack of understanding about personal
			 finances; and
				
				(2)
				calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the people of the United States to observe Financial
			 Literacy
			 Month with appropriate programs and activities.
			
